DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 4/16/2019 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-23 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yako (US 20180059663) in view of Cullinane (US 20140156133)

Regarding claim 20, Yako teaches an autonomous driving support apparatus mounted on an autonomous vehicle to perform autonomous driving, the autonomous driving support apparatus comprising: processing circuitry, (Yako Fig 2 [0011]” the autonomous operation system 105 may include or work in conjunction with a communication interface 110, an occupant detection system 115, an autonomous mode controller 120, and a processor 125”.) to store use condition information in which a use condition is set, the use condition including identification information for identifying a contractor for whom the autonomous driving by the autonomous vehicle has been permitted, (Yako [0009]” The autonomous operation system 105 may determine whether the identified driver is authorized to operate the host vehicle 100 in the partially autonomous mode according to permissions associated with the identified driver.  The permissions may be determined by the autonomous operation system 105 based on the skill level of the driver, based on permissions stored in a remote database, based on permissions granted by the vehicle owner, etc…This way, a vehicle owner may decide whether others (e.g., children, employees, etc.) who use the host vehicle 100 can operate the host vehicle 100 in the partially autonomous mode”) to determine whether or not the autonomous driving by the autonomous vehicle is possible, based on the stored use condition information, (Yako [0017]” The processor 125 may be further programmed to determine whether the driver is authorized to operate the host vehicle 100 in the partially autonomous mode.  Determining whether the driver is authorized to operate the host vehicle 100 in the partially autonomous mode may include the processor 125 querying an on-board database for permissions associated with the driver”.) and to permit the autonomous driving by the autonomous vehicle when it is determined that the autonomous driving is possible. (Yako [0017]” The processor 125 may receive the permissions from the remote server 130 via the communication interface 110, and the permissions may indicate whether the driver is authorized to operate the host vehicle 100 in the partially autonomous mode”.)

Yako does not teach where the autonomous driving support apparatus

an autonomous driving support apparatus mounted on an autonomous vehicle to perform autonomous driving using stored dynamic map data, (Cullinane, Fig.1 see item 136, [0048]” data 134 may include detailed map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information.”) the autonomous driving support apparatus comprising: processing circuitry to store the dynamic map data, (Cullinane, Fig 1, see item 130 [0055]” Computer 110 may also receive or transfer information to and from other computers. For example, the map information stored by computer 110) and at least one of version information of the dynamic map data and an expiration term of the dynamic map data, (Cullinane [0057]”server 720 may provide software updates to computer 110 including, for example, updating the various data stored in memory 130 such as instructions 132, detailed map information 136, protocol data 138, and/or task data 140.”. See also [0068]” This may include communicating with a remote computer, such as computer 720, to determine whether computer 110 has the most up to date software”.) to determine whether or not the autonomous driving by the autonomous vehicle is possible, based on the stored dynamic map data (Cullinane [0065]” computer 110 may assess the driving environment that the vehicle is likely to encounter in the future. In this regard, rather than relying on data from the vehicle's detection system 154, computer 110 may receive and/or access data from a remote computer, stored map information, and user input.”) and to permit the autonomous driving by the autonomous vehicle based on the dynamic map data when it is determined that the autonomous driving is possible. (Cullinane [0066]” For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode.”)

It would have been obvious to one of ordinary sill in the art to modify the autonomous driving support apparatus as taught in Yako with the learnings of Cullinane to use the real time map information when making a determination to switch driving modes therefore providing an extra layer of driver’s safety when switching to and from autonomous driving .


Regarding claim 21, modified Yako teaches the autonomous driving support apparatus according to claim 20, wherein the autonomous driving support apparatus is connected to a display device, and wherein the processing circuitry displays, on the display device, (Yako [0016] “The user input requesting that the host vehicle 100 operate in the partially autonomous mode may be received via, e.g., a user interface (e.g., a touchscreen display) located in the host vehicle 100”) an autonomous driving possible notification indicating that the autonomous driving is possible when it is determined that the autonomous driving is possible. (Yako [0018]” the user interface to present a notification to the driver indicating that the partially autonomous operations were prevented and, in some instances, may further include an explanation”.)

Regarding claim 22, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the autonomous driving support apparatus is connected to an input device to accept user identification data for identifying a user of the autonomous vehicle, (Yako [0016]” The user input requesting that the host vehicle 100 operate in the partially autonomous mode may be received via, e.g., a user interface (e.g., a touchscreen display) located in the host vehicle 100”.) and wherein, based on the user identification data accepted by the input device and the identification information included in the use condition information, the processing circuitry determines that the autonomous driving is possible when the user is the contractor. (Yako [0016] “The processor 125 may be programmed to identify the driver according to a subsequent user input provided by the driver.” See also [0017]” The processor 125 may receive the permissions from the remote server 130 via the communication interface 110, and the permissions may indicate whether the driver is authorized to operate the host vehicle 100 in the partially autonomous mode”.)

Regarding claim 23, modified Yako teaches the autonomous driving support apparatus according to claim 22, wherein the input device accepts a password of the user of the autonomous vehicle, (Yako [0016]” The processor 125 may be programmed to identify the driver according to a subsequent user input provided by the driver….”) and wherein, based on the password accepted by the input device and the identification information included in the use condition information, (Yako [0016]” Another way to identify the driver is via the driver identification signal output by the occupant detection system 115…possibly providing credentials to, e.g., prevent the driver from lying about his or her identity”. See also [0021]” Specifically, the processor 125 may identify the driver according to the driver identification signal, representing a unique identification associated with the driver, output by the occupant detection system 115.) the processing circuitry determines that the autonomous driving is possible when the user is the contractor. (Yako [0023]” The processor 125 may process the permissions to determine whether the driver is authorized to operate the host vehicle 100 in the partially autonomous mode. If not, the process 300 may proceed to block 320. If the driver is authorized to operate the host vehicle 100 in the partially autonomous mode, the process 300 may proceed to block 330”.)

Regarding claim 25, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the processing circuitry determines that the autonomous driving is possible when a version of the stored dynamic map data and the version information included in the use condition information match each other. (Cullinane [0057]” For example, server 720 may provide software updates to computer 110 including, for example, updating the various data stored in memory 130 such as instructions 132, detailed map information 136, protocol data 138, and/or task data 140”. See also [0058]” Computer 110 may use protocol data 138 for assessing whether changing to or from autodrive mode will be permitted based on an assessment of the status of the vehicle's environment, the vehicle, as well as the driver. As described in more detail below, computer 110 may use protocols 138 to identify preventive conditions and whether those preventive conditions may be corrected by the computer or the driver. Based on these preventive conditions being corrected will the autonomous driving be possible.)

Regarding claim 26, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the processing circuitry implements a navigation system, (Cullinane, Fig. 1 see item 186, [0037]) and wherein when it is determined that the autonomous driving is not possible, the processing circuitry displays, on the display device, an autonomous driving impossible notification indicating that the autonomous driving is not possible and instructs to implement the navigation system. (Cullinane [0074]” the computer 110 may generate a notification to the driver informing him that the autonomous driving mode is currently unavailable. This notification may also include information indicating the reason why the autonomous driving mode is unavailable. The notification may also be displayed to the driver, for example, using electronic display 152.”)

Regarding claim 27, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein when a current time is before the expiration term, the processing circuitry determines that the autonomous driving is possible. (Yako [0017]” The processor 125 may be 

Regarding claim 28, modified Yako teaches the autonomous driving support apparatus according to claim 27, wherein when the current time is within a threshold period from the expiration term, the processing circuitry displays, on the display device, an expiration warning notification indicating that the expiration term will expire within the threshold period. {Yako [0089]” If as a result of the assessments, the computer 110 does identify one or more preventive conditions, the computer determines whether the computer or a driver can correct those identified conditions at block 1018. If the conditions cannot be corrected, the computer 110 displays a failure message to the driver at block 1020. As noted above, this failure message may indicate the particular issue for the failure”. This describes a situation where the notification would be provided to the driver regarding the expiration threshold.)

Regarding claim 29, modified Yako teaches the autonomous driving support apparatus according to claim 27, wherein when the expiration term passes during execution of the autonomous driving by the autonomous vehicle, the processing circuitry continues the autonomous driving and displays, on the display device, an expiration notification indicating that the expiration term has passed. (Cullinane [0097]” the computer 110 may prevent the driver from switching to manual driving mode when the vehicle is performing an action that cannot be easily transferred to the driver before the action is complete. For example, it may not be easy to safely return control to the driver in the middle of a sharp turn. In this regard, computer 110 may continuously make this assessment and provide a warning during those times when the computer determines that switching to manual driving mode would be unsafe or uncomfortable for the driver”. This describes a situation where if the possibly the expiration term passes during execution of the autonomous driving and notification would be provided to the driver.)

Regarding claim 30, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the autonomous driving support apparatus is connected to a battery of the autonomous vehicle, and wherein the processing circuitry is constantly activated by power from the battery. (Yako [0016]” The processor 125 may be programmed to identify the driver immediately upon the driver entering the host vehicle 100”. This describes a situation where autonomous driving support apparatus is constantly activated by power from the battery without the vehicle necessarily running.)

Regarding claim 31, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the processing circuitry periodically determines whether or not the autonomous driving by the autonomous vehicle is possible. (Cullinane [0026]” The compute may continue to display the tasks until each is corrected, and the computer may then proceed with the switch from manual to autonomous driving mode. In addition, this list may be recomputed periodically such that if one of the steps is completed while another step is being shown, then the completed task may be removed. See also [0027]” While the driver is performing the tasks, the computer may continue to make the aforementioned assessments to identify any additional preventive conditions. These conditions may then cause the computer to display the error message, correct the additional preventive conditions, or generate and display additional tasks for completion by the driver. Again, if all of the preventive conditions have been corrected, the computer may proceed with the switch from the manual to the autonomous driving mode.”)

Regarding claim 32, modified Yako teaches the autonomous driving support apparatus according to claim 21, wherein the autonomous vehicle performs the autonomous driving on an autonomous driving route including a plurality of traveling sections, (Cullinane, Fig 4 [0052]” Autodrive zones may include for examples, areas within the map information which have been pre-approved or otherwise designated for initiating driving in an autonomous driving mode. These areas may include, for example, specific lanes on a highway, residential streets, etc.”.) wherein the autonomous driving support apparatus comprises an output interface connected to the display device of the autonomous vehicle and a communication device connected to a receiver of the autonomous vehicle, (Cullinane, Fig 7A and 7B that show the communication device connected to the receiver of the autonomous vehicle and wherein the processing circuitry obtains, via the communication device, reception dynamic data being dynamic map data that is received by the receiver, (Cullinane [0055]” Computer 110 may also receive or transfer information to and from other computers. For example, the map information stored by computer 110 (such as the examples of map information 500 and 600 shown in FIGS. 5 and 6) may be received or transferred from other computers”. See also [0057]” server 720 may provide software updates to computer 110 including, for example, updating the various data stored in memory 130 such as instructions 132, detailed map information 136, protocol data 138, and/or task data 140”.) and when the processing circuitry detects that there is a traveling obstacle section having a traveling obstacle among the plurality of traveling sections based on the reception dynamic data and the stored dynamic map data, (Cullinane [0065]” In addition to the vehicle's current environment, computer 110 may assess the driving environment that the vehicle is likely to encounter in the future. In this regard, rather than relying on data from the vehicle's detection system 154, computer 110 may receive and/or access data from a remote computer, stored map information, and user input.”.) the processing circuitry displays, on the display device, an obstacle notification notifying that there is the traveling obstacle section via the output interface. (Cullinane [0074]” the computer 110 may generate a notification to the driver informing him that the autonomous driving mode is currently unavailable. This notification may also include information indicating the reason why the autonomous driving mode is unavailable. The notification may also be displayed to the driver, for example, using electronic display 152.”)

Regarding claim 33, modified Yako teaches the autonomous driving support apparatus according to claim 32, wherein, based on a positional relationship between each traveling section in which the autonomous vehicle is traveling and the traveling obstacle section, the processing circuitry displays, on the display device, the obstacle notification corresponding to the positional relationship. (Cullinane [0074]”Once computer 110 has identified a prevention condition that would prevent the transition from manual to autonomous driving mode”. such as an obstacle in a traveling section. “the computer 110 may generate a notification to the driver informing him that the autonomous driving mode is currently unavailable. This notification may also include information indicating the reason why the autonomous driving mode is unavailable. The notification may also be displayed to the driver, for example, using electronic display 152”.)

Regarding claim 34, modified Yako teaches the autonomous driving support apparatus according to claim 32, wherein, based on the reception dynamic data and the autonomous driving route, the processing circuitry does not use, for the autonomous driving, the reception dynamic data on a section that is not included in the autonomous driving route. (Cullinane [0066]”the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route)

Regarding claim 35, the claim is directed toward a method that is configured to the apparatus as claimed in claim 20. The cited portions of Yako and Cullinane used in the rejection of claim 20 disclose where the apparatus performs the claimed methods as cited in claim 35. Therefore claim 35 is rejected under the same rational as claim 20.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yako (US 20180059663) in view of Cullinane (US 20140156133) and further in view of Lee (US 20150217726)

Regarding claim 24, modified Yako teaches the autonomous driving support apparatus according to claim 22 where the driver is identified using a driver input and the processing circuitry determines that the autonomous driving is possible when the user is the contractor (see the rejection of claim 22), but does not teach where wherein the input device accepts a fingerprint of the user of the autonomous vehicle, and wherein, based on the fingerprint accepted by the input device and the identification information included in the use condition information determines that the autonomous driving is possible. 
	
Lee teaches where a vehicle can comprise an input device that accepts a fingerprint of the user of a vehicle and determines the identity of the user and determines that operation of the vehicle is possible when the user is identified (Lee [0005] and [0037]).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further modify Yako with the teaching of Lee because the use of a fingerprint scanner to identify and authorize a driver enables the system to easily identify the driver without requiring the driver to memorize a passcode or carry an authorization fob (Lee [0031]).

Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an autonomous driving support apparatus, autonomous vehicle, autonomous driving support method and autonomous driving support program.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661